William B. Brown, J.,
concurring. This case involves, first and foremost, a question of the continued viability of intrafamily immunity. Indeed, it is unnecessary to indulge in the convoluted interpretation of the phrase “legally entitled to recover” until it has first been determined that intrafamily immunity would otherwise bar the action.
I have repeatedly made my position on the issue of intrafamily immunity clear. See Dorsey v. State Farm Mut. Auto. Ins. Co. (1984), 9 Ohio St. 3d 27, 30 (William B. Brown, J., concurring); Mauk v. Mauk (1984), 12 Ohio St. 3d 156, 160 (William B. Brown, J., dissenting). It is therefore unnecessary for me to repeat my prior concerns.
I concur in judgment only.